Walker, J.
This is an indictment found under Art. 8880, Paschal’s Digest, which reads as follows :
“ If any of the offices herein named shall demand or receive any other or higher fees than are prescribed in this act, for any of the services herein mentioned, he shall be liable to the party aggrieved for fourfold the fees so unlawfully demanded and received, to be recovered, in any court of competent jurisdiction, and shall also be liable to indictment by the grand jury, and on conviction may be fined in any sum not exceeding one hundred dollars for each and every ease, and may also be removed from office^ at the discretion of the jury trying the same.”
Under this act there,may be two offenses ; the one for charging “ higher or greater ” fees than those prescribed in the statute. The second for charging “ other’’fees than those prescribed in the act. The indictment in this case charges the offense in the following words :—‘‘ Did willfully, corruptly and extorsively demand of the said H. P. Howard, administrator aforesaid, fees greater then were or are allowed by law.”
As specifications of the act, the indictment sets forth certain orders, made by the defendant in his capacity as county clerk of Bexar county, and alleges that the fees charged by him for writing and issuing said orders were not allowed by law. This specification applies to another and different offense than that charged, and is therefore bad. The court below quashed the *549indictment properly, and the judgment is affirmed and cause remanded.
Affirmed.